Citation Nr: 0733638	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  03-34 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for peripheral neuropathy, right lower extremity 
associated with type II diabetes mellitus, based upon the 
initial grant of service connection.

2.  Entitlement to a disability evaluation in excess of 20 
percent for peripheral neuropathy, left lower extremity 
associated with type II diabetes mellitus, based upon the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1956 and October 1957 to July 1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama that granted entitlement to service 
connection for peripheral neuropathy, right lower extremity 
associated with type II diabetes mellitus, and entitlement to 
service connection for peripheral neuropathy, left lower 
extremity associated with type II diabetes mellitus, 
assigning a 10 percent disability rating to each lower 
extremity disability.  

In an April 10, 2006, decision, the Board granted an 
increased disability evaluation from 10 to 20 percent for the 
peripheral neuropathy of the right lower extremity, and also 
granted an increased disability evaluation from 10 to 20 
percent for the peripheral neuropathy of the left lower 
extremity, but denied evaluations in excess of 20 percent for 
these disabilities.  

Based upon the foregoing decision of the Board, on April 21, 
2006, the RO increased the disability evaluations for 
service-connected peripheral neuropathy, right lower 
extremity, and service-connected peripheral neuropathy, left 
lower extremity from 10 to 20 percent each, effective May 8, 
2001.  

In a decision issued immediately prior hereto, the Board 
vacated it's April 10, 2006 decision with respect to the 
denial of entitlement to an increased disability evaluation 
in excess of 20 percent for peripheral neuropathy, right 
lower extremity associated with type II diabetes mellitus, 
and the denial of entitlement to an increased disability 
evaluation in excess of 20 percent for peripheral neuropathy, 
left lower extremity associated with type II diabetes 
mellitus.  The Board will render a de novo determination in 
the matter on appeal as if the April 2006 decision by the 
Board had never been issued.  

In September 2005, the veteran appeared at a travel Board 
hearing conducted at the RO before the undersigned Veterans 
Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The last supplemental statement of the case pertaining to the 
evaluation of the veteran's service-connected bilateral 
peripheral neuropathy of the lower extremities was issued in 
April 2005.  Since that time, there has been received and 
associated with the claims file VA medical treatment records 
dated from 2004 through April 2007 that are relevant to the 
issues on appeal.  

According to pertinent regulatory criteria, a supplemental 
statement of the case, so identified, will be issued and 
furnished to an appellant and his or her representative, 
following the receipt of additional pertinent evidence after 
a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. 
§ 19.37(a) (2007).  It is incumbent upon VA to review the 
evidence and issue an appropriate supplemental statement of 
the case.  

Secondly, during the course of the September 2005 travel 
Board hearing, the veteran testified that his service-
connected bilateral peripheral neuropathy of the lower 
extremities had worsened significantly since the last VA 
examination that was conducted in April 2004.  Further, a 
February 2006 VA outpatient treatment report indicated that 
the veteran had some "worsening" of his diabetic 
neuropathy.  VA's duty to assist the claimant while 
developing his claims, pursuant to 38 U.S.C.A. § 5103A, 
includes obtaining a medical opinion whenever such an opinion 
is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d).  38 C.F.R. § 4.1 (2006) provides further 
that "It is . . . essential both in the examination and in 
the evaluation of the disability, that each disability be 
viewed in relation to its history.")  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  ("[F]ulfillment of 
the statutory duty to assist  . . . includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.").  Consequently, the necessity for appropriate 
further examination is shown for the proper assessment of the 
veteran's claims.  38 U.S.C.A. § 5103A.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
examination by an appropriate medical 
practitioner to determine the nature and 
extent of disability caused by the 
veteran's service-connected bilateral 
diabetic peripheral neuropathy of the 
lower extremities.  The claims file and a 
separate copy of this remand must be made 
available to the examiner in conjunction 
with the examination.  The examiner must 
annotate in the examination report that 
the claims file was in fact made 
available for review and reviewed in 
conjunction with the examination.  Any 
further indicated special tests and 
studies should be conducted.

The examiner should provide a detailed 
description of the pathology 
associated with the veteran's 
bilateral diabetic peripheral 
neuropathy of the lower extremities.  
In that regard it should be indicated 
whether symptomatology equating to 
incomplete paralysis or complete 
paralysis is evident, and if so, the 
specific extent to which weakness, 
numbness, and/or marked muscular 
atrophy are manifest in each lower 
extremity.  If the foot dangles and 
drops, if there is no active movement 
possible of the muscles below the 
knee, and/or if flexion of the knee is 
weakened or lost, such pathology 
should be noted.  The examiner should 
also characterize each lower extremity 
disability as mild, moderate, 
moderately severe, or severe (or any 
combination thereof).  A complete 
rationale for any opinion should be 
provided with reference to the 
examination findings and other medical 
evidence in the claims file. 

2.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed, 
including in particular the requested 
examination report and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, implement corrective 
procedures.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, to include further VA 
examinations, adjudicate the veteran's 
claims of entitlement to an increased 
disability evaluation for entitlement to 
an increased disability evaluation in 
excess of 20 percent for peripheral 
neuropathy, right lower extremity 
associated with type II diabetes mellitus 
and entitlement to an increased 
disability evaluation in excess of 20 
percent for peripheral neuropathy, left 
lower extremity associated with type II 
diabetes mellitus.  Consideration should 
be given as to whether separate ratings 
can be assigned for separate periods of 
time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  
If any benefit requested on appeal is not 
granted to the veteran's satisfaction, 
issue a supplemental statement of the 
case (SSOC) containing notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal, including evidence 
associated with the claims file 
subsequent to the issuance of the last 
supplemental statement of the case in 
April 2005.  A reasonable period of time 
for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim and 
result in a denial.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

